United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 7, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60620
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MENIONTI HALL,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:05-CR-51-1
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Menionti Hall appeals the sentence imposed after she pleaded

guilty to conspiracy to transfer and use without lawful authority

means of identification of other persons in or affecting

interstate commerce with the intent to commit felonies including

wire fraud and mail fraud, and to aiding and abetting in the

unlawful use of the identity of another in order to fraudulently

obtain a student loan check, in violation of 18 U.S.C.

§§ 1028(a)(7) and (b)(1)(D), 1028(f), 1341, and 1343.        Hall and

others obtained student loans using the stolen identities of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60620
                                  -2-

others as co-signors on the student loan applications.   The

district court decided to upwardly depart from the advisory

guidelines range of 24 to 36 months and sentenced Hall to 60

months of imprisonment.

     When a defendant appeals a sentence imposed pursuant to the

advisory guidelines scheme required by United States v. Booker,

543 U.S. 220 (2005), this court determines whether the sentence

was reasonable.   United States v. Smith, 440 F.3d 704, 706 (5th

Cir. 2006).   The sentencing court’s factual findings are accepted

unless clearly erroneous, and the application of the Guidelines

is reviewed de novo.   Id.

     Hall characterizes her sentence as a non-guidelines sentence

and argues that the district court was therefore required to more

thoroughly articulate its reasons for the sentence, but failed to

do so.   The record does not support Hall’s characterization of

her sentence as a non-guidelines sentence, however.   The district

court specifically noted during the sentencing hearing that it

was departing above the advisory guideline range pursuant to

application note 19 of § 2B1.1.

     Because the district court upwardly departed pursuant to a

provision within the Guidelines, Hall’s sentence is a guidelines

sentence, and the decision to depart is reviewed for abuse of

discretion.   See Smith, 440 F.3d at 707; see also United States

v. Simkanin, 420 F.3d 397, 415-16 (5th Cir. 2005), cert. denied,

126 S. Ct. 1911 (2006).   A sentencing court does not abuse its
                          No. 06-60620
                               -3-

discretion in deciding to upwardly depart when its reasons for

doing so (1) advance the objectives set forth in 18 U.S.C.

§ 3553(a)(2); (2) are authorized by 18 U.S.C. § 3553(b); and

(3) are justified by the facts of the case.   United States v.

Saldana, 427 F.3d 298, 310 (5th Cir. 2005), cert. denied, 126 S.

Ct. 1097 (2006).

     The district court articulated its reasons for the

departure, noting that Hall caused harm not only to the companies

providing the student loans, but also to the victims whose

identities were stolen to secure the loans and that the type of

damage suffered by the victims is specifically the kind addressed

in § 2B1.1, application note 19.   Hall’s victims have been denied

both student and consumer loans and have suffered substantial

inconvenience related to the repair of their damaged credit.

Moreover, the extent of the departure, while significant, is not

unreasonable.

     The district court did not abuse its discretion in imposing

the departure, and neither the district court’s decision to

depart upward nor the extent of the departure are unreasonable.

     AFFIRMED.